 In the MatterOf PACIFIC GAS AND ELECTRICCOMPANYandUNITEDELECTRICAL AND RADIO1WORKERS OF AMERICAIn the Matter of PACIFIC GAS ANDELECTRICCOMPANYandUNITEDELECTRICAL,RADIO AND MACHINEWORKERSor AMERICACasesNos. B-074 and C 1003,respectively.-Decided June 14, 1939Gas and Electric Utility Industry-Interference,Restraint,and Coercion:re-marks and conduct by supervisory employees expressing opposition to one labororganization and preferencefor another ;assistance in organizationalactivity ofpreferred labor organization;threats that respondent would contract out certainof its work if opposed labor organization won pending election;use of meetingsheld under respondent's auspices to criticize opposed labor organization-PriorElection:held null and void ; interference and intimidation by supervisory em-ployees ; supervisory employees held not entitled to participate in campaignpreceding election to determine bargaining representative-although some ofthem were entitled to vote in election-NewElection Ordered:election to beconducted at such time as the Board shall in the future direct.Mr. Bernard L. Alpert,for the Board.Mr. J. Paul St. Sure, Mr. John C. Wood, Mr. Stephen R. Duhring,andMr. Thomas J. Straub,ofSan Francisco,Calif., for therespond-ent.Gladstein, Grossmanc6Margolis,byMr. Aubrey Grossman,of SanFrancisco,Calif., for the U. E. R. W.Henry d Bedeau,byMr. Jay L. Henry,of Sacramento, Calif., forthe California Union.Mr. William B. Barton,ofcounsel to the Board.DECISIONORDERANDSECOND DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 2 and'The name of this labor organization had been changedto UnitedElectrical,Radio andMachine Woikers ofAmerica bythe time Case C-1003 was institutedThe name so ap-pears in that case. Since that casewas instituted Utility Workers Organizing Committeehas become the successor organization.3 3 N L.R B. 835.13 N. L.R. B., No. 32.268 PACIFIC GAS AND ELECTRIC COMPANY269on November 20, 1937, an Amendment to Decision and Direction ofElections ; in Case No. R-274. The Direction of Elections, asamended, provided that an election by secret ballot be conductedwithin sixty (60) days from the date of the original Decision amongthose employees of Pacific Gas and Electric Company, herein calledthe respondent, on the pay roll for the week which included May 19,1937, who were engaged in the outside or physical forces, includingoutside field employees, workers employed in generating stations, insubstations, in the gas plants, in the steam plants, and in other shopsand plants, and meter readers, combination meter readers and col-lectors, salesmen, collectors, and estimators, up to and including therank of job foreman, but excluding employees above that position, todetermine whether they desired to be represented by United Electricaland Radio Workers of America, or by California Gas and ElectricEmployees Union for the purposes of, collective bargaining, or byneither 4Pursuant to the Direction, as amended, an election by secret ballotwas conductedunder the directionand supervisionof theRegionalDirectorfor the TwentiethRegion(San Francisco,California) dur-ing theperiod fromDecember ,6 to December14, 1937.OnDecember21, 1937, the RegionalDirector,acting pursuanttoArticleIII, Sec-tion 9, of NationalLabor RelationsBoard Rules and Regulations-Series 1, as amended,issued her Intermediate Report on the ballot.As to the balloting and its results, the Regional Direction reportedas follows :Number of ballots counted-------------------------------- 5,930Number ofvotes for United Electrical and Radio Workersof America,C. I. 0------------------------------------ 2,251Number of votes for California Gas & Electric EmployeesUnion--------------------------------------------------3,550Number of votes for neither of the above organizations-___126Number of blank ballots----------------------------------0Number of void ballots----------------------------------10Number of challenged votes-------------------------------982On December 27, 1937, United Electrical and Radio Workers ofAmerica ,5 hereinafter called the U. E. R. W., filed objections to theRegional Director's Intermediate Report on the election between itand California Gas and Electric Employees Union, hereinafter called84N L. R. B. 1804The Direction also provided for an election among certain employees of the company'sstreetcar and motorbus system.That election has not been questioned and is not inissue in this caseAmalgamated Association of Street Electric Railway and Motor CoachEmployees, Local Division No. 256, was certified as the representative of the aboveemployees for purposes of collective bargaining pursuant to that election. 5 N. L. R. B.3105By this date this labor organization had changed its name to United Electrical. Radioand Machine Workers of America See Section II, "The organizations involved,"infra. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe California Union, and a petition for a hearing on the objections.Supplemental objections were filed by the U. E. R. W. on January 3,1938.The objections, as supplemented, alleged in substance as fol-lows: That prior to the election the respondent engaged in a whisper-ing campaign that it would job out its construction work if theU. E. R. W.e won the election; that during the same period therespondent allowed the use of its automobiles to electioneer andorganize for the California Union; that the respondent warnedcertain employees that the U. E. R. W. was communistic and anadvocate of violence and that the employees should vote for the Cali-fornia Union, by an active campaign telling certain workers neverto have any contact with U. E. R. W. men; that one meeting ofemployees was held under the auspices of the California Union andcertain of the respondent's employees were required by the super-visory employees over them to attend; that the California Union heldcertain meetings on the respondent's property at a nominal rental,while the U. E. R. W. had to go 6 miles away to hold meetings; thatcertain mail sent by the U. E. R. W. to the respondent's employees ata company address was not distributed to them, but mail sent bythe California Union was at the same time freely distributed; thatthe respondent encouraged, permitted, and aided the distribution ofcertain literature promoting the cause of the California Union; thatin one instance it allowed the posting of such literature on a companybulletin board; that the respondent urged certain employees whowere ineligible to vote to go to the polls and vote for the CaliforniaUnion; that certain employees were allowed to use company time andfacilities to campaign for the California Union; that prior to theelection the respondent discharged large numbers of employees favor-able to the U. E. R. W.; and that the respondent caused the circula-tion of a rumor that it would deal with the California Union if it wonthe election, but that it would not deal with the U. E. R. W., if itwon the election.On December 20, 1937, the U. E. R. W. filed charges against therespondent alleging that it had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1), (2), and(3) of the Act.On January 12, 1938, the U. E. R. W. filed amendedcharges, on February 16, 1938, a second amended charge, and onAugust 11, 1938, it filed a third amended charge eliminating the alle-gations as to violations of Section 8 (2) and (3) of the Act, butalleging that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1) of theAct.On August 12, 1938, the Board, acting pursuant to NationalLabor Relations Board Rules and Regulations-Series 1, as amended,6Referredto in the objections as the C I. O. PACIFIC GAS AND ELECTRIC COMPANY271ordered that the representation case and the case initiated by thefiling of charges be consolidated for the purposes of hearing.Uponthe charge filed by the U. E. R. W., as finally amended, the Board,by Alice Al. Rosseter, the Regional Director for the Twentieth Region,issued its complaint, dated August 13, 1938, against the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1) and Section2 (6) and (7) of the Act.Regarding the unfair labor practices the complaint alleged, insubstance, that the respondent from April 1937 to the date of thecomplaint had interfered with the self-organization of its employeesand their freedom of choice of representatives for collective bargain-ing by various and sundry acts, which included : making known to itsemployees the respondent's opposition to the U. E. R. W. and itsdisapproval of membership therein by its employees; making knownto its employees the respondent's approval of the California Unionas a representative of the employees for purposes of collective bar-gaining; lending advice and assistance in the formation of CaliforniaUnion locals; engaging in or acquiescing in solicitation of membersfor the California Union on company time or property or with theuse of company equipment and facilities; sponsoring, assisting, orinstigating meetings of its employees to obtain members and assist-ance for the California Union and to discourage membership andassistance for the U. E. R. W.; warning and persuading its em-ployees at numerous times in April, May, and June, 1937, and there-after to refrain from membership in the U. E. R. W. and to remainor become members of the California Union; and engaging sinceApril 1937 in various and sundry acts of intimidation, coercion,and interference.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent and the California Union on August13, 1938.On the same day notice of hearing on the objections to theRegional Director's Intermediate Report on the ballot and notice ofthe consolidation of the representation case and the complaint casefor purposes of the hearing were served upon the respondent, theCalifornia Union, and the U. E. R. W. On August 26, 1938, the re-spondent filed an answer in which it denied the unfair labor practicesalleged in the complaint and set forth as affirmative defenses that theBoard lacked jurisdiction in the matter and that if the allegations inthe complaint came within the purview of the Act, it abridges freedomof speech and is in violation of the first amendment to the Constitutionof the United States.Pursuant to notice, a hearing upon the consolidated cases was heldon August 29 and 31, and on September 1, 2, 6, 7, 8, 12, 13, and 14, 272DECISIONSOF NATIONAL LABOR RELATIONS BOARD1938, at San Francisco, California, before John T. Lindsay, the TrialExaminer duly designated by the Board.At the hearing the Cali-forniaUnion filed a petition to intervene.The Trial Examinergranted its request to intervene.This ruling is hereby affirmed. TheBoard, the respondent, the California Union, and the U. E. R. W.were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.Prior to the hearing the respondent filed with the Regional Directora motion for a bill of particulars regarding the allegations of thecomplaint.The motion was renewed at the hearing.At the hearingthe respondent also made and filed a motion to make the complaintmore definite and certain.The Trial Examiner denied the foregoingmotions.A consideration of the conduct of the hearing shows thatthese rulings by the Trial Examiner were not prejudicial to the re-spondent.On Thursday, September 8, 1938, at 10: 40 a. in., near theconclusion of the Board's case, the Trial Examiner granted a motionby the respondent for an adjournment until the following Mondaymorning at 9: 30 a. in. in order to prepare its defense. This time wasstill further extended by an adjournment from 4:25 p. m. Mondayuntil Tuesday at 1: 15 p. m., during which counsel for the parties pre-pared and agreed upon certain information regarding individualsconcerning whom the respondent wanted such information as part ofits defense.7The added time thus given the respondent for the prepa-ration of its defense after disclosure to it of the Board's evidence gaveit complete opportunity to meet the issues.Further, the originalcharge together with the first, second, and third amended charges, setforth in detail most of the acts alleged to have been done by the re-spondent.They were served upon the respondent with the complaintand fulfilled the function of a bill of particulars and constitutednotice to the respondent of acts not alleged with the same particularityin the complaint.Also, counsel for the Board agreed that because ofthe general nature of the allegations in paragraph X of the com-plaint, the entire paragraph might be stricken from the complaint.The allegations in the remainder of the complaint were sufficientlyspecific to apprise the respondent of the charges against it. Sincethe rulings of the Trial Examiner in denying the respective motionsof the respondent for a bill of particulars and to make the complaintmore definite and certain were not prejudicial, they are hereby affirmed.The respondent also moved at the beginning of the hearing to dis-miss the complaint, to overrule the objections and supplemental4 This information concernedinter aliathe status of employees referredto in the testi-mony of the Board's witnesses, such as their eligibility to vote in the election, whetherthey voted, and whether their votes were challenged. PACIFIC GAS AND ELECTRICCOMPANY273objections to the Regional Director'sIntermediate Report on theballot, and to strike portions of the complaint.The Trial Examinerdenied the motions. In viewof our findingsbelow, these rulings arehereby affirmed.The California Union moved at the beginning of the hearing thatthe objections and supplemental objections to the Regional Director'sIntermediate Report on the ballot be made fuller and more particu-lar, specific,and concise.It also moved,in event of denial of themotion, thatthe objections and supplemental objections to the Re-gionalDirector'sIntermediate Report be dismissed and quashed.The TrialExaminer denied both motions.Since the CaliforniaUnion joined with the respondentin the motiongranted bythe TrialExaminer for an adjournment from Thursday until Monday inwhich toprepare a defenseto theBoard's case,the ruling of theTrial Examinerdenying theCalifornia Union'smotion to make theobjections and supplemental objections fuller and more particular,specific, and concise was not prejudicial.It is hereby affirmed for thesaane reasons that his ruling denying the respondent'smotion for abill of particulars as to the allegations in the complaint is affirmedabove.Moreover,we find that the allegations in the objections andsupplemental objections were sufficiently definite to inform the Cal-ifornia Union of the nature of the contentions made by the U. E. R.W about the election.Regarding the motion to dismiss and toquash, the California Union stated asgrounds insupport thereofthat the objections and supplemental objections were not filed withinthe time requiredby ArticleIII, Section 9, of the Board's Rulesand Regulationsand that theydid not state facts sufficient to consti-tute cause of objection.It further stated substantially the same rea-sons in support thereof as were stated in support of its motion tomake fuller and more particular,specific, and concise.The recordshows that the original objections werein fact filed within.the timeprovidedby the above rule."No prejudice could arise from the filingof the supplemental objections 7 days after the original objections.For reasons stated above,the overruling of the other grounds urgedin support of the motion to dismiss and quash was not prejudicial.The Trial Examiner's ruling is hereby affirmed.During thehearing the respondent applied for a subpena requir-ing the attendanceof Alice M. Rosseter,Regional Director of theTwentieth Region, or such other official or employee of the Board ashad custody of certain specified records and that said Regional'The Intermediate Report was issued on December 21, 1937. The objections were filedon December 27, 1937, but the preceding day was a Sunday.The rule that objections maybe filed within 5 days was complied with,since the fifth day fell on a Sunday which wasa diesnonSee Rule 6 (a), Federal Rules of Civil Procedure. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector or other official or employee produce said records at thehearings.The application detailed certain records in Case No.R-274 which the respondent desired to have produced at the hear-ing, to wit, the Intermediate Report on the ballot, the list of em-ployees within the appropriate unit and eligible to vote, the recordof the employees who voted and whose votes were not challenged,the record of employees who voted and whose votes were challenged"together with the record of the reasons specified as basis for chal-lenge," and all affidavits subscribed by Board or union representa-tives "who acted as judges, observers or in other official capacity, inconnection with or respecting the conduct of the said election andthe conduct of the ballot." °The respondent's application proceededto state in substance that the records and documents would aid inproving that the supervisory employees of the respondent referredto in the testimony were among those free to organize and that therespondent was not responsible for their acts ; that they would fur-ther show the election to have been regular and legal and to havereflected the free and independent choice of those eligible to vote ;and that such records were properly a part of the record in CaseNo. R-274.10The Trial Examiner denied the application for thesubpena.The ruling was not prejudicial under the circumstances.As a result of a stipulation 11 entered into between counsel for theBoard and counsel for the respondent the respondent obtained thedesired information regarding all employees who had been referredto by the Board's witnesses in their testimony.12The only remain-ing evidence called for by the application for subpena consisted ofthe Regional Director's Intermediate Report on the ballot and affi-davits of the respective Board and union representatives "who actedas judges, observers or in other official capacity, in connection withor respecting the conduct of the said election and the conduct of theballot."To have issued a subpena for these documents could haveserved no useful purpose because they were already a part of therecord in Case No. R-274, with which Case No. C-1003 was consol-9 The respondent was obviouslyattemptingto describe the certificates of the fair conductof election which are part of the record in the caseto Respondent Exhibit No 15 is the complete application for thesubpena daces tecum.u The stipulation was characterized by the respondent's counsel as designed"to saveseveral days of hearing time "^" See footnote7 supra.Pursuant to the information obtained by the respondent as aresult of this stipulation it was stated in the record whether various employees mentionedin the testimony of the Board'switnesses voted in the election and whether their voteswere challengedThe respondent's personnel director,EugeneG McCann,testified as tothe job classificationsmost of these various employees held with the respondentTherespondent made no contention that it was refused the requested information as to em-ployeesmentioned by the Boards witnessesThus the only employees regaiding whomthe information requested by the application for subpena was not furnished to the re-spondent were those whose conduct had in no way been mentioned at the hearing orotherwise made an issue. PACIFIC GAS AND ELECTRIC COMPANY275idated 13Furthermore, the affidavits regarding the conduct of theelection and the balloting, which are a part of the record, were im-material because no claim was ever made of irregularity at the pollswith which subject alone the affidavits deal.For the above reasonsthe ruling of the Trial Examiner denying the application for thissubpena is hereby affirmed.At the close of hearing, counsel for the respondent moved to dismissthe complaint and counsel for the California Union moved to dismissthe objections of the U. E. R. W. and its petition for a hearing.TheTrial Examiner denied in his Intermediate Report the motion to dis-miss the complaint.The ruling is hereby affirmed.He did not ruleupon the above motion of the California Union to dismiss.The mo-tion is hereby denied.At the close of the hearing counsel for theBoard moved that the complaint be amended to conform to the proofin regard to names, dates, and similar matters.The Trial Examinergranted the motion.No objection was made by the respondent.Theruling is hereby affirmed.During the course of the hearing the Trial Examiner made otherrulings on motions, on requests for the issuance of subpenas, and onobjections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On October 25, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all the parties, findingthat the respondent had engaged in unfair labor practices within themeaning of Section 8 (1) and Section 2 (6) and (7) of the Act, andrecommending that the respondent cease and desist from such prac-tices and post notices that it would so cease and desist.Thereafterboth the respondent and the California Union filed exceptions 14 to theTrial Examiner's Intermediate Report and also filed briefs.Oralargument was held before the Board in Washington, D. C., on January12, 1939, pursuant to notice duly served upon all parties.Only therespondent appeared and presented its argument.At the oral argu-ment the respondent moved to amend paragraph XII of its excep-tions to the Intermediate Report.The motion was granted and a copyof the order allowing the amendment was duly served on all parties,who were allowed 10 days in which to make reply thereto.The Board has considered the exceptions to the Trial Examiner'sIntermediate Report filed by the respondent and the California Union,33 It was stipulated in writing on August 25, 1938, between counsel for the Board andcounsel for the respondent that the record of the proceedings in Case No.R-274,includingall pleadings,motions,stipulations,and exhibits be considered as constituting part of therecord in Case No C-100314 The full title of the exceptions filed by the respondent is "Exceptions to the juris-diction of National Labor Relations Board and Exceptions to Intermediate Report of TrialExaminer " 276DECISIONSOF NATIONALLABOR RELATIONS BOARDrespectively,and also the briefs filedby them.Except in so far asthe exceptions are consistent with the findings of facts, conclusionsof law, and order set forthbelow,we find them to be without merit.Upon the entire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTPacificGas and Electric Company is a public utility corporationorganized tinder the laws of California,and has its principal officeand place of business in San Francisco, California.It is engagedprincipally in the business(a) of generating,buying, transmitting,selling, and distributing electric energy, (b) of buying, transporting,selling, and distributing natural gas, and (c) of manufacturing,transporting,selling, and distributing manufactured gas, all forlight, heat,and powerpurposes in the central and northern portionof California.As an incident to its gas and electric business,it sellsgas and electric appliances at retail.It distributes and sells water incertain small cities and towns in certain rural areas for domesticand irrigation purposes;it produces and sells steam to 855 customersin San Francisco and Oakland,California;and it operates a street-car and bus system in Sacramento,California.The respondent is the third largest electric power company in theUnited States. It is the sole commercial source of electric energyand the only practical commercial source of natural and manufac-tured gas in the central and northern portion of California,an arealarger than the whole of New England. The San Francisco-Oaklandarea, which is entirely dependent on the respondent for electric en-ergy and gas, is one of the foremost industrial and commercial centersin the United States.San Francisco is the distribution center oftheWest Coast,and as a port ranks second in the United States inthe value of water-borne commerce.The respondent owns and operates 39 hydroelectric generatingplants and eight steam electric generating plants, all of which aresituated in California.In 1936 its total electrical load, consisting ofall electric energy generated, purchased,and received on consign-ment, was 4,136,698,502 kilowatt-hours, of which amount approx-imately 6 per cent or 261,258,800 kilowatt-hours, was purchased fromCalifornia-Oregon Power Company, which maintains generatingplants in both Oregon and California,and delivered to the respondentat Delta, California, approximately 70 miles south of the California-Oregon State line.During 1936, California-Oregon Power Companygenerated 236,140,112 kilowatt-hours at its generating plants inCalifornia-an amount less than that purchased from the California- PACIFIC GAS AND ELECTRIC COMPANY277Oregon Power Company by the Pacific Gas and Electric Company.The entire electrical load of the respondent is sold and delivered inCalifornia.In 1936 it sold 13,810,700 kilowatt-hours, chiefly for useinNevada,toSierra-Pacific Company,which generates and dis-tributes electric energy in both Nevada and California.The energywas delivered in the respondent's transmission lines to Summit,California,20 miles west of the Nevada-California State line.Therethe respondent's transmission lines connect with the transmissionlines of Sierra-Pacific Company, which carry the energy into Nevada.In 1936, Sierra-Pacific Company distributed only 5,673,279 kilowatt-hours in California.The respondent owns and operates a large gas compressor stationin California,from which extend two transmission pipe lines for thetransportation of natural gas in central and northern California. Itowns and operates 14 gas manufacturing plants, all of which aresituated in California.Seven are stand-by plants reserved againstthe interruption of natural gas service.All the plants,except theMarysville plant, are operated by fuel oil produced and purchasedin California.The Marysville plant, which in 1936 manufactured330,240,000 cubic feet of gas-slightly more than half of the re-spondent's total output of manufactured gas-is operated by coal pro-duced in Utah and purchased by the respondent from a dealer inCalifornia.The respondent's total output of manufactured gas in1936 was 643,869,700 cubic feet.In 1936 the respondent purchased59,893,041,000 cubic feet of natural gas from producers operating inthe gas fields in California.During 1936 the respondent purchased almost $2,000,000 worth ofthe following materials,allmanufactured or originating outside Cali-fornia : Steel pipe, transformers,cables, switches,incandescent lamps,cable and tree wire,gas appliances,electric appliances,poles, insu-lators, meters, valves, insulator pins and clamps,fittings, bolts,screws,nails, and similar materials.In 1936 its gross revenue amounted to$80,943,519.93, of which $55,-056,179.31 represented the revenue from its electric businessand $24,-6656,954.45 the revenue from its gas business.The remainder repre-sented the revenues from its street railway, water,and steam business.Exclusive of executive and management officers, heads of departments,and division managers, the Company had in its employ 10,232 em-ployees, as of May 31, 1937.Its total annual pay roll for all of itsemployeesin 1936 amounted to $16,526,954.98.A. Effect oncommerceThe evidence specifically discloses the following effects on the opera-tionof instrumentalities of interstate and foreign commerce and coin-187930--39-vol. 13-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDmunication in the event of the cessation or curtailment of the flowof power from the respondent, such as would tend to accompanyindustrial strife between the respondent and its employees :1.Navigation.-Allthe United States lighthouses and aids to navi-gation situated in San Francisco Bay and along the coast of centraland northern California are operated by electricity furnished by therespondent. "Aids to navigation" are lights and fog signals.A ces-sation of the flow of power would seriously handicap and imperil navi-gation in and out of San Francisco Bay and along the coast of centraland northern California, as the stand-by lights which would be utilizedin such an event are not sufficiently powerful for the efficient and safeguidance of navigation.2.Navigation: operations on piers and vessels in port.-Therespond-ent furnishes electric power to the State of California for use on thepiers and docks in San Francisco Bay and other ports along the coastof central and northern California, all of which are under the super-vision of the California State Board of Harbor Commissioners.Thepower is used for lighting the piers and docks, and for the operationof conveyors, freight-moving trucks, and for the operation of loadingand unloading machines, which are manipulated to enter the holds ofvessels to load or unload cargo.The Board of Harbor Commissionersoperates eight sirens, eight bells, and eight signal lights, all of whichare essential for safe navigation in San Francisco harbor.They areall electrically powered and are supplied with electricity by the re-spondent.The Harbor Commissioners also use the power furnishedby the respondent to supply light to ships docked at the piers.Thetestimony of an expert in the employ of the California State Board ofHarbor Commissioners clearly shows that a cessation of the flow ofpower from the respondent would be disastrous to navigation in SanFrancisco harbor and would completely shut down all operations onthe piers and docks.3.Railroads.-Allthe railroads operating in the area served by therespondent are dependent on the respondent for electrical energy forthe operation of their signalling systems.Train movements are de-pendent on the proper and precise operation of the signalling systems.A cessation of the flow of power from the respondent would seriouslycurtail the operation of the signalling systems and, therefore, thetrain movements.A cessation of the flow of power would immediatelyhandicap the operation of signalling systems, and in the case of a ces-sation for 2 weeks, would exhaust the reserve power stored in the bat-teries and thereafter there would be a complete shut-down of alltrain movements in the area served by the respondent.Three inter-state railroads operate in the area served by the respondent, namely,Southern Pacific Railroad, Western Pacific Railroad, and Atchison,Topeka and Santa Fe Railroad. PACIFIC GAS AND ELECTRIC COMPANY2794.Telegraph.-Allthe motors and electric applicances used by thetelegraph companies and their branches situated in central and north-ern California are operated by electric, power furnished by the re-spondent.Electric energy is necessary for the transmission of tele-graphic messages.Cessation of the flow of power from the respond-ent for any length of time would seriously disrupt and perhaps com-pletely stop the transmission of interstate messages, as the stand-bypower plants of the telegraph companies are inadequate and designedfor use only in short-lived emergencies.5.Telephone.-Onlyone large telephone company, Pacific Tele-phone and Telegraph Company, operates in the area served by therespondent.The operation of its business is dependent upon theelectric power furnished by the respondent.A cessation of the flowof power from the respondent would result in the cessation of alltelephone communication, including interstate communication.6.Radio.-Allthe radio broadcasting stations in the area servedby the respondent are dependent upon it for the electric power whichis indispensable to their operations.Upon the cessation of the flowof power from the respondent, all radio broadcasting in California,and from California into other States, would cease within 18 hours.Three nationally known radio broadcasting companies maintainbroadcasting stations served by the respondent, namely, NationalBroadcasting Company, Radio Corporation of America, and MackayRadio and Tel. Co.It thus clearly appears from the above findings that a labor disputebetween the respondent and its employees which resulted in theserious curtailment or complete cessation of the flow of power fromthe respondent, would thereby paralyze the operations of the above-mentioned instrumentalities of interstate and foreign commerce andcommunication in the vast and highly industrialized area served ex-clusively by the respondent.The paralysis of the instrumentalitiesof commerce and communication would stop not only the transporta-tion of commodities in commerce, but also the operation of all busi-nesses dependent upon the movement of commodities in interstate andforeign commerce.It also appears from the evidence that a large number of indus-tries, such as manufacturing, situated in the area served by therespondent and engaged in shipping and receiving commodities ininterstate or foreign commerce, are wholly dependent on the re-spondent for gas and electric power which are essential to the opera-tion of their plants.7.Oil refining industry.-Twooil refining companies, Shell OilCompany and Associated Oil Company, shown by the evidence to beengaged in foreign commerce, are dependent on the respondent for 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectric power.Electricity is indispensable for the chief oil refiningprocess, known as the Edleanau process.Electrical power is alsonecessary for the operation of pumps which pump oil from tank farmsto tank ships, which as instrumentalities of commerce transport the oilin foreign commerce. Cessation of the flow of power from the respond-,cut would result in a complete shut-down of the oil refining companiessituated in the area exclusively served by the respondent.On twoprevious occasions when the flow of power from the respondent wastemporarily severed the operations of Shell Oil Company were vir-tually at a standstill.8.Shipbuilding and repair.-Thereare three shipbuilding and shiprepair concerns in the area served by the respondent.All theirfloating drydocks, pumps, and other machinery are operated by elec-tricity furnished by the respondent.Cessation of the flow of powerfrom the respondent would result in the complete stoppage of theoperations of the three companies, which means that no vessel couldbe repaired or drydocked in San Francisco Bay, except for suchrepairs as could be made by the use of graving or land docks whichare or could be operated by steam, but of these there are only anegligible number in that area.In the written general stipulation concerning the respondent andits business there are listed 84 of the respondent's largest customersfor electric energy and 17 of its largest purchasers of natural gas.Many of the companies listed are nationally known concerns.Theyare grouped under various captions, such as, for example, 5 companiesunder "Oil," 10 under "Metals," 15 under "Mining and Dredging,"10 under "Food Products," including Shredded Wheat Company,Swift and Company, and Albers Milling Company, 7 under "Chemi-cals," including Hercules Powder Company, 4 under "Cement Com-panies," including Pacific Portland Cement Company and Santa CruzPortland Cement Company, and 10 under "Lumber and Other Build-ing Materials," including Diamond Match Company. The list indi-cates that all the companies listed purchase large quantities of elec-tricity for power purposes.The written stipulation further shows that the United States Gov-ernment purchases large quantities of electricity and gas from therespondent, for the purpose, among others, of operating its numerouspost offices situated in the area served by the respondent.The re-spondent also supplies power to all the newspapers located in thearea which it serves, to the Associated Press, to the San Franciscoand Oakland airports, to the Dow-Jones and Company ticker service,and to 10 steamship lines.In summary, it appears from the evidence adduced at the hearingand from the oral and written stipulations, (1) that a vast and PACIFIC GAS AND ELECTRIC COMPANY281highly industrialized and commercialized territory, larger than the,whole of New England and including within its limits the cities ofSacramento, Oakland, and San Francisco, the latter the secondlargest shipping center in the United States on the basis of valueof water-borne cargo, is entirely dependent on the respondent forelectric power and almost entirely dependent on the respondent forgas; (2) that a cessation of the flow of power from the respondentto its customers, such as would tend to accompany a labor disputebetween the respondent and its employees, (a) would in a short timeparalyze the operations of important instrumentalities of interstateand foreign commerce and communication in the area served by therespondent, and thereby also paralyze the operations of all the in-dustries situated in that area which are engaged in interstate orforeign commerce, and (b) would directly cause the cessation of theoperations of the businesses in the area served by the respondentwhich are dependent on the respondent for power and which areengaged in shipping and receiving commodities in interstate or for-eign commerce; and (3) that a labor dispute between the companyand its employees might seriously curtail (a) the flow of a largequantity of electricity, which the respondent purchases from theCalifornia-Oregon Power Company, across the California-OregonState line, (b) the flow of electricity, sold by the respondent to theSierra-Pacific Company, across the California-Nevada State line,and (c) the movement in interstate commerce of the various materials,appliances, and coal originating in States other than California andpurchased by the respondent amounting in value to almost $2,000,000annually.Expressed concisely, the effect on interstate and foreign commerceof a labor dispute between the respondent and its employees whichresulted in a cessation of operations would be substantially equivalentto that caused by simultaneous labor disputes among the businessesoperating the instrumentalities of interstate and foreign commerceand communication and the myriad businesses situated in centraland northern California which are engaged in shipping and receivingcommodities in interstate or foreign commerce?'II.THE ORGANIZATIONSINVOLVEDUnited Electrical, Radio and Machine Workers of America, hereincalled the U. E. R. W., is a labor organization, affiliated with theCommittee for Industrial Organization, herein called the C. I. O.Until September 1937 the U. E. R. W. was known as United Elec-trical and Radio Workers of America when its name was changed15Consolidated Edison Company v. National Labor Relations Board,59 S Ct. 206 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDto United Electrical, Radio and Machine Workers of America.UntilSeptember 1937 District 14 of the U. E. R. W., covering the StatesofCalifornia,Oregon,Washington,Nevada, and Arizona, hadwithin its jurisdiction certain locals which enrolled as members em-ployees of the respondent, but during that month jurisdiction overthe above locals was transferred to District 10 of the organization.The locals in District 10 admitted to membership all classes ofworkers employed by the respondent in its outside or physical forcesup to and including the rank of job foremen. In July 1938, however,"a national set-up was made for all the utility locals known as theUtilityWorkers Organizing Committee, and the United Electrical,Radio and Machine Workers of America agreed to release all thelocals from the utility groups so that they would be able to form thisnew set-up under the Committee for Industrial Organization."Allemployees of the respondent in the above classifications who now haveaffiliation with the Committee for Industrial Organization are mem-bers of the Utility Workers Organizing Committee and come underthe jurisdiction of its San Francisco Joint Council.1,California Gas and Electric Employees Union, herein called theCalifornia Union, is an unaffiliated labor organization incorporatedunder the laws of California. Its membership is restricted to em-ployees of the respondent and it admits to membership all employeesof the respondent except officials, executive officers, shop foremen,and supervisory employees of higher rank.The board of directorsof the California Union has power to authorize the organization oflocals throughout the territory served by the respondent.There isevidence that 15 such locals have been organized, one for each of thedivisions under which the respondent carries on its operations.III.THE UNFAIR LABOR PRACTICESA. Events prior to incorporation of the California Union in May 1937The U. E. R. W. became affiliated with the Committee for In-dustrial Organization on April 1, 1937.At about that time certainof the respondent's supervisory employees began a campaign to dis-courage membership in the U. E. R. W. Shortly after the U. E.R.W.'s affiliation with the C. I. 0., A. E. Englebright, divisionsuperintendent of the gas department of the respondent's NorthBay division, addressed a group of the respondent's employees initsmachine shop at San Rafael during working hours. One Harvey16The U. E.R.W. is the labor organization referred to in this decision because theevidence dealt with events which took place before the establishment of the Utility Work-ers Organizing Committee as the successor organization.The witnesses at the hearingfrequently referred to the organization as the C. I. O.Accordingly it is referred to assuch at a number of places in this decision. PACIFIC GAS AND ELECTRIC COMPANY283Hendricks, a general foreman in the gas department of the NorthBay division, attended the meeting.Earl Sawyer, an appliancesupervisor, appears to have actively cooperated in the holding ofthis meeting by informing certain of the employees that the meetingwas to he held .1.7At this meeting which, according to an estimateof an eyewitness,"' was attended by 100 to 125 employees, Engle-bright, " . . . as much as said that due to the fact that we had heldthe first meeting in San Rafael after we had joined the C. I. 0.,which was in the Odd Fellows' Hall, it was a sort of demonstrationmeeting, and due to the fact that he had helped us considerablyand he had been quite friendly with us and there had been a lotof work that could have been eliminated, such as if he cared tohe could have shut down the meter shop and laid a few of the menoff, he felt our cooperation wasn't what he had expected."Hefurther told those at the meeting that he felt they "couldn't hopeto gather much from belonging to the C. I. 0." Englebright alsoaddressed a group of 25 to 30 employees one morning in April 1937at the corner of Wheeler and Henry Streets in San Rafael. CarlB. Samuelson, general foreman in the gas department of the NorthBay division, was present at this meeting.Englebright told thegroup that he was sorry to hear of their C. I. O. affiliation.Hewarned them that there was to be a battle on the coast between theA. F. of L. and the C. I. O. and that he wished the men would quitorganizing until the question was decided in the larger divisionsof the respondent.The men were called away from their work toattend this meeting and were paid for the time so spent.Therespondent did not deny the foregoing activities.On several occasions during April and May 1937, or about thattime, one Burkhead,19 a general line foreman in San Jose, toldChester J. Adams, an employee under his supervision, that he, Burk-head, believed the employees of the San Jose division did the wrongthing by affiliating with the C. I. O.Burkhead further stated toAdams that he thought the respondent never would recognize theC. I. O. because it had a radical trend.Neither Burkhead nor anyother witness was called by the respondent to deny that he had madethese statements to Adams.We find that Burkhead made thesestatements.Although Burkhead had no power to hire and dischargeemployees under him, he had authority to recommend dischargesand transfers.Also, general foremen such as Burkhead at times"Joseph A. Plamondon,an employee in the gas department at San Rafael,testified :"I think our supervisor, Sawyer, told us we were going to meet over at the machine shop."11 Plamondon is the eyewitness here referred to.1eEugene G McCann, the company's personnel director,referred to Burkhead as a gen-,eral line foreman in San Jose.Neither McCann nor any other witness stated Burkhead'sfirst name or initials. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectly discipline the men under their supervision.We find thatBurkhead is a supervisor who exercises substantial control over themen under him.As we find below, and for the reasons there setforth, the respondent is responsible for the activities of the super-visory employees mentioned above.We find that the respondent, by the above activities, has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.20B. Events during May, June, and July, 1.937On May 1, 1937, five employees of the respondent filed with theCalifornia Secretary of State articles of incorporation and bylaws forthe California Union.On May 22, 1937, amended articles of incor-poration and on June 9, 1937, amended bylaws were filed for thisunion.During May, R.P.Mace,21 anemployee of the respondent inSacramento and one of the incorporators of the California Union,traveled to various places served by the respondent and urged theemployees at those placesto organizelocals as part of the CaliforniaUnion.There is evidence that Mace made speeches to employees atAuburn, Marysville, Stockton, and San Jose, urging them to formlocals.Supervisory employees of the respondent took an active part in theorganizational activity which ensued on behalf of the CaliforniaUnion.In Auburn, the employees assembled one evening for aP. S. E. A.22 meeting in a hall over the city firehouse, which was com-pany property.A Westinghouse representative spoke during theearly part of the meeting and was followed by Mace, who spoke onthe National Labor Relations Act.Mace stated that employees werestarting a union in Sacramento and that anunaffiliatedunion wouldhave a better chance than a national union of obtaining bargainingrights with the respondent.E. T. Erskine, superintendent of collec-tions, George Tobey, divisionline foreman,and L. G. Roberts, division20 In regard to the intunidatory effect of statements and activities of supervisory eni-ployees,seeVirginia Ferry Corporation v National Labor Relations Board,101 F (2d)103 (C C A 4th,1939)Matter of Picker X-Ray CorporationWaite Manuf'ic'urina Divi-sion,IncandInteinationalAssociationofMachinists,12 N L R B 1384 And inMatter of Wheelvng Steel CorporationandThe Amalgamated Association of lion,Steel,and Tan Workers of North America, N It. A Lodge No 155, Goodwill LodgeNo171, fled& Ware Lodge No 158, Golden Rule Lodge No 161,Service Lodge No163, 1 N L R B 699,at 709,we said' "The power of an employer over the economic life of an employe is feltintensely and directly . . The employee Is sensitive to each subtle expression of hostilityupon the part of one whose good will is so vital to him, whose power is so unlimited, whoseaction is so beyond appeal "21 In some of the testimony 11ace is referred to as Macy22 The full name of the organization is Pacific Service Employees Associatio'Its exist-ence began prior to 1918 and at the t'me of the hearing its functions er bra'- -1 socialactivities,death benefits for members,educational work, and a plan for extend'rg'cans tomembers PACIFIC GAS AND ELECTRIC COMPANY285superintendent of the electrical department,were present at this meet-ing.Charles C. Lee, an electrical maintenance subforeman at Au-burn, was also present and conferred with Mace after the latter'sspeech.Shortly thereafter Lee went to Sacramento to obtain moreinformation about the California Union.Lee testified that he tookthe information back to H. T. Brooks,ameterman,"and he called ameeting and we started to organize a local up there."Organizationof the California Union in and around Auburn continued and had thesupport of certain of the respondent's supervisory employees.Her-man Veale, a foreman in the line gang,collected dues and signed upmembers for the California Union.At least some of his campaigningfor members took place in the presence of Roberts and Tobey and therespondent introduced no evidencethat theyever signified any kindof disapproval of this activity.Another meeting of the employees of the division was held in Julyat the AuburnCountry Club.James M. Mitzel, a lineman at Auburnin 1937, testifiedthatLee notified him by mail about this meeting.Lee presided at the meeting,which was attended by 75 to 100 em-ployees.Lee, who had been elected president of the Auburn localcompared the C. I. O. unfavorably with the California Union. Inaddition to Lee, Herman Veale, line foreman,"Red" Phillips, heavygang foreman,and "Bill"Cadodi, line foreman,23 were also presentat the meeting at the Auburn Country Club.Lee was called as a witnessby theU. E. R. W. He did not denythat the early history of the Auburn local was as detailed above.Headmittedthe activityof supervisory employees in starting the Auburnlocal and that in addition to himself,HermanVeale,Jack Champion,William Meyers,and P.R. Phelps,24 whose names appear as chartermembers of this local,held supervisory positions with the respondent.25During theforegoingperiod fromMay to July1937, certain of therespondent's supervisory employees assisted the organizational activ-ity of the California Union being conducted at other places servedby the respondent.Kenneth W. Van Gundy,district sales supervisor,C. S. Manwelland S. B. Mitchell,agents at Burlingame and SanMateo, respectively,andWilliam L. Greer, sales supervisor, wereamong the 14 charter members of the local organized among employeesin the San Jose division.211Before the charter was issued to this local23Phillips and Cadodi were referred to in the testimony by their nicknames24 Counsel for the respondent referred to this some employee apparently as P. A.Phelps25 See Board Exhibit No. 5Lee testified that Veale was a line foreman,Champion agarace lineman,Meyers agas maintenance foreman,and Phelps a line foreman.21The local in the San Jose division was referred to by the California Union as its localNo. 11. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDVan Gundy and Manwell discussed their preference for an unaffiliatedunion to the C. I. O.On this point Van Gundy testified as follows :Q. (By Mr. Alpert.) Did your discussion refer to the exist-ence of that union in any way?A. It did.Q. In what way?A. In the matter that it was thought by we men who were in-terested that it was better that the employees of the Companyorganize and effect its own union rather than to tie up with anorganization such as was then in force, the C. I. O.Van Gundy, Manwell, Mitchell, and C. C. McRae, a salesman, hada luncheon meeting in San Mateo shortly prior to the issuance of-the charter to the San Jose local and discussed the formation of anunaffiliated union.Within approximately a month after this lunch-eon, Van Gundy addressed a group of about 13 salesmen under him.one evening in a plaza in the rear of the San Mateo County CourtHouse and, according to his own testimony, explained to them hisviews on the pending organization of the California Union and his,reasons for taking an active part in it.Concurrently with the foregoing activities of Van Gundy, Manwell,and Mitchell in behalf of the San Jose local, activities in its behalfwere also in progress in the city of San Jose itself.About 3 weeksbefore the San Jose local received its charter,William L. Greer,.district sales supervisor '21' called a meeting of employees at the St.Clair Hotel in San Jose to consider what they should do under the,National Labor Relations Act.Twenty-five to thirty employees at-tended.Greer knew at the time that similar meetings were beingheld in other divisions of the company.Mitchell and Manwell, abovementioned, F. W. Torrey, a line foreman, and G. M. Bartley 28 a jobforeman in the gas department, attended this meeting.29H. E. Brill-hart of Sacramento, a company salesman who did a great deal oforganizational work for the California Union,30 spoke in favor ofthat organization at this meeting.About 3 weeks after the meetingat the hotel a second meeting attended only by E. J. Camozzi, one ofthe respondent's servicemen, one Jones'31 Greer, and Brillhart, who27Referred to by Eugene G. McCann, the personnel director of the company,as a salescrew captain.28This name appears in the transcript both as Barkley and Barcley.29 Greer was called as a witness by the Board and was asked whether Kenneth Chamber-lain, assistant superintendent of the gas department in the Redwood district,was piesent.Greer answered"I believe he was "30 The respondent in the fall of 1937 gave Brillhart a leave of absence in order to carryon activities for the California Union.It gave Robert E Shippey, an employee,a similarleave of absence in order to campaign for the U. E R W.31None of the testimony identified Jones.Greer in testifying about the meeting at his,house merely mentioned "Mr. Jones"as one of those present. PACIFIC GAS AND ELECTRIC COMPANY287came from Sacramento to attend, was held at Greer's house.Waysand means of organizing a local of the California Union were dis-cussed at this meeting and thereafter Greer and Camozzi circulatedan application for a charter among the employees for their signature.After certain signatures were obtained and dues collected from thosesigning, Greer sent the application to Sacramento and the charterwas issued.In addition to the foregoing activity by Greer in May or June 1937,he attended a meeting of the C. I. 0.32 in San Jose at which employeesof the respondent were present.Chester J. Adams, a lineman inattendance at the meeting, testified that after the meeting Greer"got in an argument with some of the boys." Adams related hisrecollection of Greer's remarks on this occasion as follows:I specifically heard the statement that Greer made to theeffect that the boys was all wrong, that they should belong to anindependent outfit "like ours", and that the organizers in the C. I.0. had taken a radical trend, and he also stated that he didn'tbelieve that the P. G. and E. would ever have anything to do withthe C. I. 0., or words to that effect.And he stated that an inde-pendent outfit "like ours" would have more chance to get anagreement with the P. G. and E.The above testimony of Adams was corroborated by Harry D. Coy,another lineman, and Greer did not deny their testimony.33 In fact,Greer himself testified in explanation of his activity, "Naturally, Iwanted to keep the control of our problems in our own hands."There was other organizational activity in the San Jose division onbehalf of the California Union during the summer of 1937.Onemorning in July a meeting of employees was called outside the re-spondent's warehouse at Mayfield. Jack A. Whitehead, a lineman atthe time of that meeting, testified that about 7:30 a. m., Kirsch, theforeman'34 "required all of the men to leave the trucks and assemblein the yard."One Scofield, a general foreman, attended the meeting.',,According to Whitehead the meeting, attended by approximately 60men, including foremen, lasted until after 9: 00 o'clock, even thoughthe men were supposed to be at work at 8: 00 o'clock.Whitehead wascorroborated by Alex Sockolowski, another employee, as to the occur-12 At that time this C I. O. affiliateWas known asUnited Electrical and Radio worker sof America.83 The respondent did not call Greer as a witnessAll thetestimony he gave was as awitness for the Board.s;McCann in his testimony referred to Al. A. Kirsch as a line foreman In describingsuch a foreman's supervisory authority McCann said, "The line clew consists generally offive or six men,sometimes up to eight men, and they have a truck with equipment on it ;go out and do maintenance and construction work In connection with electrical distributioncircuits."$5 McCann testified that Scofield "is in the same position as a general foreman, exactly." 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDrence of this meeting and both witnesses testified that Brillhart spoke.According to Whitehead's testimony, Brillhart stated that the em-ployees who were members of the U. E. R. W. "would be fired off thejobs immediately when the recognition was given to the California Gasand Electric Employees Association," and that men loyal to therespondent would be taken care of.Brillhart denied that lie evermade the foregoing speech at Mayfield. It is possible that Whiteheadand Sockolowski were mistaken in their identity of Brillhart, butit is also possible that Brillhart himself was confused about the numer-ous speeches he made during the summer of 1937 and for that reasonforgot the Mayfield speech.Neither Kirsch nor any of the othersupervisory employees who were present at the meeting were calledby the respondent to testify.In the East Bay division a meeting of employees was held one eve-ning in May 1937 311 in a company building at 17th and Clay Streetsin Oakland.The employees discussed forming an unaffiliated organ-ization and voted to proceed therewith.Although the CaliforniaUnion was not mentioned by name at this meeting, a local of the Cali-fornia Union was thereafter organized.The attitude of certain ofthe respondent's supervisory employees in this division 37 toward theU. E. R. W. is illustrated in the case of Calder Hogeboom, a service-man in Oakland, who had a grievance against the respondent in thesummer of 1937 and asked his union, the U. E. R. W.,38 to take up thematter with the respondent.Thereafter Hogeboom was called to theoffice of V. E. Britton, division superintendent of the gas department.Hogeboom testified that lie was told by Britton in the presence ofW. G. B. Euler 38 and W. H. Cohick, superintendent of the gas distribu-tion department of the East Bay division, that "there was no need ofbelonging to an organization to get justice from the Pacific Gas andElectric Company."This testimony was not refuted and the respond-ent did not call Britton or any of the others who were present at themeeting to testify.The respondent's friendliness and assistance to the California Unionduring the period from May to July 1937 is plainly shown in the helpit gave the California Union in connection with two bank loans whichthe California Union obtained in June and July, respectively. InJune 1937 Capitol National Bank in Sacramento loaned $500 to theCaliforniaUnion.G. E. Zoller, the bank's cashier, testified con-cerning the loan.The loan originally was payable in 90 days and it$6 Some testimony placed this meeting in April 1937Other instances of such activity by supervisory employees in the East Bav divisionare stated in Section III C hereinafteiThe East Bay division serves the city of Oaklandand several smaller cities in that region.31Referred to in IIogeboom's testimony as the C I 039 DlcCamn referred to Euler as"general superintendent of all our physical properties inEast Bay and San Francisco Divisions." PACIFIC GAS AND ELECTRIC COMPANY289has been renewed from time to time. In connection with these trans-actions 40 Zoller telephoned John P. Coghlan, vice president of therespondent, and inquired about the financial responsibility of the Cali-fornia Union.Coghlan informed Zoller that he thought the Cali-fornia Union "would be responsible." In July 1937 the CaliforniaUnion secured another loan, this time for $750 from the AmericanTrust Company of Sacramento. It was originally payable in 60 daysand has been renewed from time to time.Ransom Cook, vice presidentof this bank, testified that about 2 weeks after this loan was grantedhe received, without inquiry, a telephone call from R. E. Fisher, vicepresident of the respondent, to the effect that the California Unionwas a going concern.As neither Coghlan nor Fisher was called by the respondent totestify, the testimony of Zoller and Cook regarding these loans wasuncontradicted.The action of these officials of the respondent couldnot help but be of assistance to the California Union in securing re-newals of the loans, which were used to pay the general expenses ofthe California Union.One of the expenses for which the CaliforniaUnion used part of the loan money was to mail each month be-tween 9,000 and 10,500 of the respondent's employees free copies of"Common Sense," a publication of the California Union."We find that E. T. Erskine, George Tobey, L. G. Roberts, CharlesC.Lee,Herman Veale, Jack Champion, William Meyers, P. R.Phelps,Kenneth W. Van Gundy, C. S. Manwell, S. B. Mitchell,William L. Greer, F. W. Torrey, G. M. Barcley, M. A. Kirsch, andScofield above mentioned are supervisory employees of the re-spondent and that they engaged in the activities on behalf of theCaliforniaUnion above attributed to them.We find that at theMayfield meeting above described some speaker was permitted byKirsch and Scofield to address the employees who attended substan-tially as testified to by Whitehead.We find that V. E. Britton,division superintendent of the gas department in the respondent'sEast Bay division, made the remark attributed to him above byCalder Hogeboom and that W. G. B. Euler, general superintendentof the respondent's physical properties in the East Bay and San4 Zoller testified that he didnot recallwhether lie checked withCoghlau at the time ofone of the renewals o: before the loan was granted.91Part ofBrillhart'stestimonyregarding"Common Sense"was as follows :Q. (By Mr Alpert.)Now that publication was sent outto employeesof the P G.and E Company?A It was.Q All employees?A That we couldget the names of.Q. And no feewas charged any of the employees for that publication, was there?A Not untilafter January 1.Q. I am speaking of 1937.A None 290DECISIONSOF NATIONALLABOR RELATIONS BOARDFrancisco divisions, and W. H. Cohick, superintendent of the gas dis-tribution department of the respondent's East Bay division, werepresent at the time of Britton's remark.We further find that JohnP. Coghlan and R. E. Fisher, vice presidents of the respondent, tookthe action above testified to concerning the bank loans obtained bythe California Union.The respondent contends that it should not be held accountablefor the events of the spring and early summer of 1937, arguing thatthe early activity of the supervisory employees was occasioned by amistake of the California Union in providing during the early weeksof its existence "that all employees shall be eligible to membershipin this association. 742There might be some force in the respondent'scontention if its activities in opposition to the U. E. R. W. had notcontinued beyond the summer.The events discussed hereinafter,however, show that the respondent's interference with the U. E. R. W.extended into the fall of 1937 and up to the time of the election.43This consistent campaign of the respondent thus extending over aperiod of many months deprives the respondent's contention of anymerit it might have had if this campaign had ceased during thesummer of 1937.We find that the respondent, by the activities set forth above, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.C. Intimidation and coercion during the late sumimer and fall of 1931until the electionThe respondent's support of the California Union continued evenafter the hearing held by the Board from July 22 to 28, 1937, onthe petition of the U. E. R. W. for an investigation and certificationof representatives in the Case No. R-274.Walter M. Turner, whowas employed by the U. E. R. W. during August 1937,44 was told bycertain employees of the respondent one evening of that monthabout a meeting to be held the next morning in a vacant lot nearthe Civic Auditorium in Oakland.According to Turner, the meeting,which was attended by 50 to 60 employees, lasted until 8:40 or 8:45that morning, notwithstanding the fact that the regular time to beginwork was 8 o'clock.The foreman in charge of the employees whoattended this meeting was there part of the time and "two or three42The bylaws of the California Union were amended June 9, 1937, in order to excludeforemen.qB Indeed some evidence indicates that the campaign of interference continued even afterthe election of December 1937.a Turner at the time of his testimony was no longer employed by the U. E. R w., butby a dry-cleaning establishment in Oakland.In his testimony Turner referred to himselfas having been employed by the C. I. O. PACIFIC GAS AND ELECTRIC COMPANY291...lead men or subforemen . . . were there all during the speech."The speaker, one Russ Bluett from the general construction depart-ment in Sacramento, stated that the C. I. O. "were a radical bunch.and the men could never expect to gain anything by joining an or-ganization of that kind."He also criticized the A. F. of L. Thespeaker described the respondent as favorable to the CaliforniaUnion and "felt sure that they would be recognized." The respond-ent offered no testimony to refute the facts regarding the foregoing,meeting as detailed above.The testimony of various employees in the East Bay division showsthat during the weeks preceding the election directed by the Board-certain supervisory employees threatened that some of the respond-ent's employees would lose their positions if the U. E. R. W. won theelection.45Calder Hogeboom and George H. Russell, employees inOakland, testified that a few days prior to the election 40 CharlesThiele, a service inspector 47 in charge of certain employees in thegas department stated in the presence of 50 to 75 employees on therespondent's property "that if the C. I. O. won they would be about:20men out of a job in that department." L. A. Lindquist, an em-ployee doing construction work for the respondent testified that the,day he was going to vote in the election Tom Egan, a control fore-man, told him "that he (Egan) understood that if the vote went thewrong way, the Company was going to contract all their work out."Lindquist testified that being a construction worker himself heunderstood Egan to refer to construction work.Albert D. Higdon,another employee in the construction department at Oakland, testi-1ed that Egan made a similar statement to him in November 1937.The respondent did not call Thiele or Egan to testify and did notdeny by any other witnesses that the events above described tookplace.At approximately the same time employees in the San Francisco-division across the bay from Oakland were also told that the respond-ent's construction work would be contracted out if the U. E. R. W.won the election.H. R. Woodward, general foreman in the under-ground department in San Francisco with about 40 men under hissupervision, in August 1937 told William I. O'Neill, an employee inthe gas department that if the company had any trouble with the'C. I. O. "They would contract their work out."Lee Robert Burns, a former salesman in the San Francisco divisiontestified that in September 1937 he had a conversation with Francis45 See 3 N.L. R. B. 835, 851,and 4 N. L. R. B. 180 for the Board'sDirection ofElections48 The election directed in Case No. R-274 was held December 6 to 15, 193741McCann testified that Thiele meets a group of servicemen three times a day anddistributes their orders to them.He may work with them, or, if rushed, do the job him-self and "tell them exactly what the trouble was and how he fixed it." 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDNaylor, division sponsor of sales work, and that Naylor referred tothe California Union as a "company union."Burns testified thatthere were more conversations between himself and Naylor and insome of them Naylor again referred to the organization as the "com-pany union."Burns also testified that he had some conversations inSeptember or October 1937 with George Martin, sales crew captain,in which Martin referred to the C. I. O. as "Reds" and Communistsand that anybody who belonged to it "should be kicked out of theP. G. and E. system." Burns received through the mail the issuesof "Common Sense," a publication circulated by the CaliforniaUnion.The issues of this publication, according to Burns, cameto him addressed as "Lee R. Burns."The respondent's place ofbusiness was the only place where his name appeared in that form.He further stated that in the telephone directory his name appearedas "L. Robert Burns" and that normally he signed it as "L. R.Burns"; that in the latter part of 1937 lie moved from one addressto another in San Francisco; that within a week the copies of"Common Sense" came to his new address under the name of "Lee R.Burns"; that the only one to whom Burns had at that time givenhis change of address was Dan Gustaffson, chief clerk in the respond-ent's sales department; and that he had not at the time notified eventhe post office of the change.Although neither the respondent northe California Union called any witnesses to refute this testimony ofBurns, there is an inference implicit in the questions asked Burns bycounsel for the respondent on cross-examination that Burns mayhave testified as he did because he was disgruntled at being dismissedby the respondent in 1938.Burns stated, however, that he had nofeeling of unfriendliness toward the respondent.Furthermore, sincethe other persons named by Burns in his testimony were employeesin San Francisco, the place of the hearing, the respondent could haveeasily called them as defense witnesses.The failure to do so confirmsthe truthfulness of Burns' testimony.At Willows in the De Sabla division one morning in October orNovember 1937 a meeting of about 9 or 10 employees was held duringworking hours on the respondent's property adjacent to the respond-ent'swarehouse.Paul Shepherd, storekeeper at Chico, spoke to thegroup and was reported by an eyewitness as having said, "I'm in ahell of a tight spot, he says, `If the C. I. O. wins out,' he says, `Iwant you men to stay with me."' Frank Potter, a line foreman,attended and took part in the meeting.His line crew was alsopresent.W. E. Parks, an employee in the gas plant at Willows, testi-fied that Potter stated at the meeting that ". . . he thought this was amighty fine set-up, the California Gas and Electric Employees.Hesays, `If I belonged to the C. I. O. or the A. F. L.' he says, `we wouldgo out on strike for 24 hours or anything like that.'He says, `I would PACIFIC GAS AND ELECTRIC COMPANY293lose all my pension.'He says, 'When I get 65 it's going to look damngood to me."' Joseph W. Eaton, a lineman, attended the above meet-ing and corroborated Parks' testimony regarding it.Eaton testifiedthat the meeting took place between 10 and 12 o'clock in the morningand lasted about an hour.He further testified that he received payfor the time spent there.No testimony was offered to refute the factthat the foregoing meeting actually did take place as described above.The testimony of McCann, however, and implications in the questionsasked the Board's witnesses on cross-examination were to the effectthat Potter was not in fact a supervisory employee. Parks, however,referred to Potter as "a line foreman" and further referred to "Pot-ter's line crew."He testified that among those present at the meetingwas the crew under Potter.Eaton testified : "Mr. Potter is foremanof the line gang, electric department."We find that Potter was aline foreman and that he exercises substantial control over the menunder him.Another incident in the San Joaquin division in the fall of 1937indicates the attitude the respondent was taking toward the labororganizations involved in the then pending election.Roscoe Cain,who had been an employee of the respondent for about 10 years, lefthis employment with it to enter business for himself on June 1, 1937.Shortly after the following October 1, Cain sought reemploymentwith the respondent and in so doing went to Stockton to see O. R.Evans, division manager.48According to Cain, Evans in the presenceof E. T. Woodruff, another supervisory employee in charge of theengineering department of the San Joaquin division, reminded himof his activity for the C. I. O. while an employee of the company.Evans then stated, "Cain, the P. G. and E. don't want men that havethe radical tendencies that the organization that you sponsored have."Neither Evans nor Woodruff was called as a witness by the respondentto deny Cain's testimony.On or about October 13, 1937, a meeting was held at approxi-mately 8: 00 a. in. in Santa Rosa on property of the respondent,80 to 90 employees attending the meeting.E. C. Hersam, generalforeman of the electric department in the Santa Rosa district of theNorth Bay division," introduced at this meeting one Mickey Jordan.Jordan was known by the other employees as an employee connectedwith the respondent's general offices.Herbert J. Mitchell, an em-ployee in the North Bay division who attended the meeting, testi-fied, "Mr. Jordan is, I think, as I understand, safety engineer orsafety inspector, and each month there is usually a speech either byASReferred to by Cainin his testimony as division superintendent^ McCann referred to Hersamas "generalforeman in the electiical department, SantaRosa "187910-30-vo] 1 ;--10 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe safety engineer himself or Mr. Jordan, and this meeting wascalled as a safety meeting." Jordan proceeded to make some re-marks at this meeting about safety and the attitude the employeesshould take toward their work. "And then he spoke of union troubleand he stated that he had been in organized labor for a good manyyears, and at one time held an office in a labor union; that he hadnever had anything but trouble from it and he couldn't understandwhy we couldn't get into a good independent organization of our'own like the telephone company had."This meeting lasted ap-proximately 1 hour and the employees who attended were paid fortheir time.50The respondent offered no evidence to refute the abovetestimony.In addition to the foregoing activities, there was, from May 1937until after the election in December, activity on the part of super-visory employees of the respondent in the solicitation of membersfor the California Union.George H. Russell, a serviceman in thegas department in Oakland, testified that about a month before theelection John Young, his supervisor, who had charge of 50 to 75employees, solicited his membership in the California Union.Rus-sell testified that he also knew of Young soliciting membership fromWesley Rudee,51 another employee.Neither Young nor any otherwitness was called by the respondent to deny Russell's testimony.Calder Hogeboom testified and was corroborated by Russell thatCharles Thiele, a supervisory employee referred to above, statedonly a week or 10 days prior to the election that he had signed up85members in the California Union.Thiele was not called as awitness to deny having made this statement or that he had signedup 85 members in the California Union.We find that the employees mentioned in the above description ofevents held positions with the respondent as testified to and thatFrank Potter as a line foreman was a supervisory employee of therespondent .52We find that the meetings and the events in connectiontherewith took place at Oakland, Willows, and Santa Rosa as de-scribed above.We find that Charles Thiele, Tom Egan, H. R.Woodward, and O. R. Evans made the remarks attributed to them inthe foregoing testimony.We further find that John Young andCharles Thiele solicited employees of the respondent to becomemembers of the California Union as testified to above.The respondent contends that it should not be bound by most ofthe activities described above because the supervisory employees in-60Employees normally began work at 8: 00 a. m.51Counsel for the respondent referred to this employee as Wesley Rudy.62The respondent did not undertake to disprove that the other employees mentioned inthe testimony held supervisory positions PACIFIC GAS AND ELECTRIC COMPANY295volved were not authorized to bind the company.The respondent's-contention is based on two grounds, namely, that very few of thesupervisory employees whose activities are set forth above have powerto hire and discharge, and that most of these supervisory employeeswere in the unit found appropriate by the Board and were eligibleto vote in the election.However, the important consideration isthat the various supervisory employees whose actions are in questiondid in fact hold positions with the respondent which gave themcertain powers of direction over other employees, who identify themwith the management.58Nor does the fact that some of the em-ployees whose acts are complained of were within the unit foundappropriate by the Board alter the situation.Such an employee'sconduct in opposition to or in favor of a labor organization is bind-ing on the respondent for the reasons set forth below in Section VI.Also many of the activities set forth above, were engaged in bysupervisory employees who were clearly above the rank of job fore-men and who were not eligible to vote.We find that the respondent from April through December 1937by the numerous statements and warnings of its supervisory em-ployees in favor of the California Union and against the U. E. R. W.,by its assistance to the California Union's campaign of organizinglocals, by allowing meetings favorable to the California Union andopposing the U. E. R. W. to be held on company time and property,by solicitation of members for the California Union, by active assist-ance to the California Union in the bank loan transactions above-mentioned, and by the other acts set forth above, has interfered with,restrained, and coerced its employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining and other mutual aid and protection as guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent as set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.58 SeeMatter of Electric Auto-Lite Company, Bail Manufacturing DivisionandInterna-tionalUnion. UnitedAutomobileWorkers of America, Local No526, 7 N. L. R. B. 1179,1185. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the company has engaged in certain unfairlabor practices, we will order it to cease and desist from engaging insuch practices. In order more effectivelyto effectuatethe policies ofthe Act, we will order the respondent immediately to post notices inconspicuous places in its offices, buildings, plants, and other places ofemployment stating that the respondent will cease and desist in themanner aforesaid.VI. THE EFFECT OF THE INTIMIDATION AND COERCION ON THE ELECTIONThe facts set forth above in Sectioii III, which sustain the allega-tions that the respondent interfered with the election, show that therespondent's unlawful conduct began early in the summer of 1937 andcontinued through the election in December 1937.On occasions thisconduct took the form of pronouncements by supervisory employeesin opposition to the U. E. R. W. and in favor of the California Union.Again it involved the solicitation of members for the California Unionby supervisory employees. Still other times the conduct consisted ofratificationby supervisory employees of what was said and done favor-able to the California Union and against the U. E. R. W. by permittingsuch action to take place in their presence on company time, on com-pany property, or at company meetings. Such activities, especiallythose taking place in the late summer and fall of 1937 up to and in-cluding the time of the election, interfered with and coerced the em-ployees in their right to support and vote for representatives of theirown choosing.The respondent contends that it should not be held accountable foracts of those foremen who were in fact eligible to vote ill the election.The fact that certain supervisory employees are eligible to vote doesnot relieve the employer from responsibility for the acts of such super-visory employees.In the interest of a free choice of representatives,supervisory employees must be "required to abstain from activeparticipation in a contest between labor organizations." 54Moreover,the employees' free choice of representatives was interfered withand restrained by activity on the part of supervisory employees whowere above the rank of job foreman and hence not eligible to vote.The activity of E. C.Hersanl, ageneral foreman with 30 to 40 menunder him, in introducing Mickey Jordan at the meeting of October13, 19379 in Santa Rosa at which time Jordan criticized the U. E. R. W.,64 SeeMatter of Tennessee Copper Companyand A. F.of L. Federal Uneon No. 21164,8 N L R B 575 See alsoMatter of Carrollton Metal Products CompanyandAmalga-matedAssociationof Iron, Steel, and Ten Workers of North America, Local No.1i71,6N. L. R. B. 569. PACIFIC GAS AND ELECTRIC COMPANY297was an instance of such activity.The activity of John Young,"supervisory foreman of the gas department in the East Bay division,in soliciting memberships for the California Union just before theelection, is another instance of activity by a supervisory employee whowas not eligible to vote.Young had 50 to 75 employees under him 56and his rank was obviously superior to that of the job foremen whowere allowed to vote in the election.The participation of John P.Coghlan and R. E. Fisher, vice presidents of the respondent, in thebank loan transactions of the California Union was a direct act ofinterference by high officials of the respondent in the rivalry betweenthe two labor organizations.The assistance thus rendered in connec-tion with these loans directly concerned the election inasmuch as theCalifornia Union obtained from these loans part of the money whichenabled it to distribute through the period of the election free copiesof its publication, "Common Sense," to the respondent's employees.The supervisory employees involved were not called as witnesses bythe respondent to deny the acts set forth above.These activities byemployees above the rank of job foremen are, moreover, a strong indi-cation that the respondent approved and supported similar activitiesof its supervisory employees of lower rank in their efforts on behalfof the California Union and in opposition to the U. E. R. W.57Votescast by employees in such all atmosphere of intimidation could notreflect their free and independent choice.We find that the employeeswere not afforded an opportunity to choose representatives, free fromintimidation, coercion, and interference on the part of the respondent,and that, therefore, the election of December 6 through 14, 1937, isnull,void, and of no effect, and we shall direct that a new electionbe held.VII. CONDUCT OF ELECTIONRegarding the conduct of the election held in December 1937, wedirected that because the employees of the respondent were scatteredover the territory of central and northern California the RegionalDirector for the Twentieth Region should "determine in her discre-55Referred to in some of the testimony as Jack Young.&°McCann testified that Young had 80 or 90 employees under him.^'The following supervisory employees mentioned in this decision were above the rankof job foreman and were therefore ineligible to vote in the election:V. E. Britton, Burk-head(initials do not appear in the record),John P Coghlan,W H. Cohick, A. E Engle-bright,W. C B Euler, 0 R Evans, R. E Fisher, Harvey Hendricks, B C Hersam, C SManwell,S B Mitchell,Francis Naylor,L. G Roberts,Carl B Samuelson,Scofield(initialsdo not appear in the record), George Tobey, E. T. Woodruff, II. R. Woodward, JohnYoungThe following supervisory employees voted and their votes were challenged : William L.Greer, George Martin, Kenneth W. Van GandyThe following supervisory employees were eligible to voteSome voted while othersappear not to have voted:G M. Barcley,"Bill"Cadodi, Jack Champion,E. T. Erskine,M. A. Kirsch,William Meyers, P. R Phelps,"Red" Phillips,Frank Potter, Charles Thiele,F W. Torrey, Heiman Veale. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion the exact times, places, and the procedure for giving notice of theelections and for balloting," and authorized "the use of the UnitedStates mail for such purposes and the use of agents, if feasible, tojourney through the company's various territorial divisions to conduct,elections at appropriate places, collecting the votes in sealed envelopes,for delivery to the Regional Director."The Regional Director shallhave the same authority in conducting the election which we are nowdirecting.We shall not, however, at this time fix a date for holdingthe election, but will delay it until such time as we are satisfied thatthe effects of the respondent's unfair labor practices have been dissi-pated sufficiently to permit a free choice of representatives.At thetime we fix the date of the election we will determine the pay-roll date'to be used in ascertaining the eligibility of the employees in the appro-priate unit to vote.Upon the basis of the above findings of fact and upon the entirerecord in both cases, the Board makes the following :CONCLUSIONS OF LAW1.CaliforniaGas and Electric Employees Union and UtilityWorkers Organizing Committee, formerly known as United Electricaland Radio Workers of America and as United Electrical, Radio andMachine Workers of America, are labor organizations within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices,affecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The election of December 6 to 14, 1937, is null, void, and of no,effect.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Pacific Gas and Electric Company, and its officers, agents,successors, and assigns shall:1.Cease and desist from in any manner interfering with, re-straining, or coercing its employees in the exercise of the rightto self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective PACIFIC GAS AND ELECTRIC COMPANY299bargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post immediately notices to its employees in conspicuous placesthroughout its offices, buildings, plants, and other places of em-ployment, and maintain such notices for a period of at least sixty(60) consecutive days from the date of the posting, stating thatthe respondent will cease and desist as provided in paragraph 1of this Order;(b)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply therewith.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pacific Gas and Electric Company, an election by secret ballotshall be conducted at such time as the Board shall in the futuredirect, under the direction and supervision of the Regional Directorfor the Twentieth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9,of said Rules and Regulations among the following classes ofemployees employed by the respondent during a period or at atime to be determined by the Board in the future : Those engaged inthe outside or physical forces, including outside field employees,workers employed in generating stations, 'in substations, in the gasplants, in the steam plants, and in other shops and plants, andmeter readers, combination meter readers and collectors, salesmen,collectors, and estimators, up to and including the rank of job fore-man, but excluding employees above that position, to determinewhether they desire to be represented by Utility Workers OrganizingCommittee, formerly known as United Electrical and Radio Workersof America, or by California Gas and Electric Employees Unionfor the purposes of collective bargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision, Order and Second Direction of Election.